
	
		I
		111th CONGRESS
		1st Session
		H. R. 4348
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Wittman
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit against income tax for expenses incurred in
		  teleworking.
	
	
		1.Short titleThis Act may be cited as the
			 Telework Tax Incentive
			 Act.
		2.FindingsThe Congress finds as follows:
			(1)Federal, State and local governments spend
			 billions of dollars annually on the Nation’s transportation needs.
			(2)Congestion on the
			 Nation’s roads resulted in costs of over $87,000,000 in 2007, in extra time and
			 fuel used, to drivers in the Nation’s 439 urban areas, an increase of more than
			 50 percent over the previous decade.
			(3)On average,
			 on-road-vehicles contributed 31.9 percent of nitrogen oxide emissions in
			 2008.
			(4)It was recently
			 reported that if the 40 percent of United States workers who have jobs that are
			 compatible with teleworking worked at home half of the time, that would save
			 450 million barrels of oil, reduce greenhouse gases by 84 million tons, and
			 reduce highway maintenance costs by over $3 billion annually.
			(5)The average
			 American daily commute is 51 minutes for a round-trip (a total of 204 hours, or
			 8.5 days, per year.)
			(6)The National
			 Science Foundation found that teleworking increased employee productivity by 87
			 percent and the Census Bureau reported that 73 percent of teleworkers felt they
			 accomplished more work on telework days than when they were in the
			 office.
			(7)In 2003, 77
			 million workers used a computer at work, accounting for 55.5 percent of total
			 employment.
			(8)In recent years,
			 studies performed in the United States have shown a marked expansion of
			 teleworking, with 76 percent of private sector employers now providing
			 technical support for remote workers, an increase of 27 percent over 2007. 56
			 percent of Federal IT professionals indicated that their agencies provide
			 technical support for teleworkers.
			3.Credit for
			 teleworking
			(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to foreign tax credit, etc.) is amended
			 by adding at the end the following new section:
				
					30E.Teleworking
				credit
						(a)Allowance of
				creditIn the case of an eligible taxpayer, there shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to the qualified teleworking expenses paid or incurred by
				the taxpayer during such year.
						(b)Maximum
				credit
							(1)Per teleworker
				limitationThe credit allowed by subsection (a) for a taxable
				year with respect to qualified teleworking expenses paid or incurred by or on
				behalf of an individual teleworker shall not exceed $1,000.
							(2)Reduction for
				teleworking less than full yearIn the case of an individual who
				is in a teleworking arrangement for less than a full taxable year, the amount
				referred to in paragraph (1) shall be reduced by an amount which bears the same
				ratio to $1,000 as the number of months in which such individual is not in a
				teleworking arrangement bears to 12. For purposes of the preceding sentence, an
				individual shall be treated as being in a teleworking arrangement for a month
				if the individual is subject to such arrangement for any day of such
				month.
							(c)DefinitionsFor
				purposes of this section—
							(1)Eligible
				taxpayerThe term eligible taxpayer means—
								(A)in the case of an
				individual, an individual who performs services for an employer under a
				teleworking arrangement, and
								(B)in the case of an
				employer, an employer for whom employees perform services under a teleworking
				arrangement.
								(2)Teleworking
				arrangementThe term teleworking arrangement means
				an arrangement under which an employee teleworks for an employer not less than
				75 days per year.
							(3)Qualified
				teleworking expensesThe term qualified teleworking
				expenses means expenses paid or incurred under a teleworking arrangement
				for furnishings and electronic information equipment which are used to enable
				an individual to telework.
							(4)TeleworkThe
				term telework means to perform work functions, using electronic
				information and communication technologies, thereby reducing or eliminating the
				physical commute to and from the traditional worksite.
							(d)Limitation based
				on amount of tax
							(1)Liability for
				taxThe credit allowable under subsection (a) for any taxable
				year shall not exceed the excess (if any) of—
								(A)the regular tax
				for the taxable year, reduced by the sum of the credits allowable under subpart
				A and the preceding sections of this subpart, over
								(B)the tentative
				minimum tax for the taxable year.
								(2)Carryforward of
				unused creditIf the amount of the credit allowable under
				subsection (a) for any taxable year exceeds the limitation under paragraph (1)
				for the taxable year, the excess shall be carried to the succeeding taxable
				year and added to the amount allowable as a credit under subsection (a) for
				such succeeding taxable year.
							(e)Special
				rules
							(1)Basis
				reductionThe basis of any property for which a credit is
				allowable under subsection (a) shall be reduced by the amount of such credit
				(determined without regard to subsection (d)).
							(2)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any property which ceases
				to be property eligible for such credit.
							(3)Property used
				outside United States, etc., not qualifiedNo credit shall be
				allowed under subsection (a) with respect to any property referred to in
				section 50(b) or with respect to the portion of the cost of any property taken
				into account under section 179.
							(4)Election to not
				take creditNo credit shall be allowed under subsection (a) for
				any expense if the taxpayer elects to not have this section apply with respect
				to such expense.
							(5)Denial of double
				benefitNo deduction or credit (other than under this section)
				shall be allowed under this chapter with respect to any expense which is taken
				into account in determining the credit under this
				section.
							.
			(b)Technical
			 amendmentSubsection (a) of section 1016 of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of paragraph
			 (36), by striking the period at the end of paragraph (37) and inserting
			 ; and, and by adding at the end the following new
			 paragraph:
				
					(38)to the extent
				provided in section 30E(e), in the case of amounts with respect to which a
				credit has been allowed under section
				30E.
					.
			(c)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
				
					
						Sec. 30E. Teleworking
				credit.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act, in taxable years
			 ending after such date.
			
